Citation Nr: 0311309	
Decision Date: 06/03/03    Archive Date: 06/10/03

DOCKET NO.  01-08 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina



THE ISSUES

1.  Entitlement to service connection for claimed psychiatric 
disorders, to include schizophrenia, depression, and post-
traumatic stress disorder (PTSD).  

2.  Entitlement to service connection for claimed right leg 
disorders, to include residuals of trauma to the right knee 
and a right ankle condition.

3.  Entitlement to service connection for claimed left leg 
disorders, to include degenerative joint disease of the left 
knee and a left ankle condition.  

4.  Entitlement to service connection for a claimed 
gastrointestinal disorder, to include gastroesophageal reflux 
disease (GERD).  

5.  Entitlement to service connection for a claimed chronic 
back disorder, to include degenerative disc disease.  

6.  Entitlement to service connection for post-trauma 
syndrome, claimed as a residual of a head injury.  



ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel



INTRODUCTION

The veteran served on active duty from February 1975 to 
September 1979.  

In an April 1980 Administration Decision, the RO determined 
that the veteran's service from February 1975 to February 25, 
1979 was under honorable conditions (and therefore he was 
entitled to VA benefits which might accrue based on this 
period of service), but that the veteran's service from 
February 26, 1979 to September 1979 was under other than 
honorable conditions.  

This appeal comes to the Board of Veterans' Appeals (Board) 
on appeal from an September 2000 RO decision, which contained 
among other findings that new and material evidence had not 
been submitted to reopen a claim of service connection for 
schizophrenia.  

In a March 2002 decision, the Board reopened claims of 
service connection for schizophrenia and for residuals of 
trauma to the right knee, after determining that new and 
material evidence had been submitted.  

The Board also decided several other issues on appeal and 
indicated that it was undertaking additional development with 
respect to all the conditions listed on the first page of 
this document.  

The Board notes that, on his Substantive Appeal statement 
received by the RO in October 2001, the veteran requested a 
personal hearing at the RO before a Veterans Law Judge.  

In November 2001, he instead opted for a video conference 
hearing at the RO before a Veterans Law Judge in Washington, 
D.C.  In December 2001, the veteran was notified of a video 
conference hearing scheduled for January 2002; however, he 
failed to appear for the hearing.  

The Board also notes that, in October 2001, the veteran 
appointed The American Legion as his representative; however, 
in November 2001, The American Legion revoked that power of 
attorney.  

Also in November 2001, the veteran communicated with VA by 
telephone that he was in the process of appointing a private 
attorney as his representative.  At this date, the veteran 
has not submitted any documentation of an appointment of a 
representative.  

The appeal is before the undersigned Veterans Law Judge who 
has been designated to make the final disposition of this 
proceeding for VA.  



REMAND

In a March 2002 decision, the Board informed the veteran that 
it was undertaking additional development on the issues of 
service connection for schizophrenia, residuals of trauma to 
the right knee, for other innocently acquired psychiatric 
disorders, other right leg disorders, a left leg disorder, a 
gastrointestinal disorder, a back disorder, and post-trauma 
syndrome, pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (codified at 38 C.F.R. § 
19.9(a)(2) (2002)).  

The Board also indicated that, when completed, it would 
provide the veteran notice of the development as required by 
Rule of Practice 903 (see 67 Fed. Reg. 3,099, 3,105 (Jan. 23, 
2002) (codified at 38 C.F.R. § 20.903 (2002)), and prepare a 
separate decision addressing the issues after having given 
him an opportunity to respond to the notice.

The Board undertook additional development between September 
2002 and April 2003, which involved obtaining private 
treatment records specified by the veteran and affording him 
VA examinations to determine the current nature and likely 
etiology of the claimed conditions.  

Subsequently, in a decision of the U.S. Court of Appeals for 
the Federal Circuit, D.A.V. et. al. v. Secretary of Veterans 
Affairs, Nos. 02-7304, 02-7305, 02-7316, 2003 U.S. App. LEXIS 
8275 (Fed. Cir. May 1, 2003), the Court invalidated 38 C.F.R. 
§19.9(a)(2) and (a)(2)(ii), which are provisions promulgated 
by VA authorizing the Board to, among other things, correct a 
procedural defect or undertake additional development in a 
case, without having to remand the case to the RO for 
completion of such action.  

The intended effect of these provisions was to shorten the 
appeal processing time and to reduce the backlog of claims 
awaiting decision at the Board.  See 67 Fed. Reg. 3,099, 
3,104 (Jan. 23, 2002).   

Of particular note for the instant case, the Court 
invalidated 38 C.F.R. §19.9(a)(2) on the basis that it, in 
conjunction with the amended rule codified at 38 C.F.R. 
§ 20.1304, allowed the Board to consider additional evidence 
without having to remand the case to the RO for initial 
consideration and without having to obtain the appellant's 
waiver.  

The Court found that the provision was contrary to the 
requirement of 38 U.S.C. § 7104(a) that "all questions in a 
matter which . . . is subject to decision by the Secretary 
shall be subject to one review on appeal to the Secretary."  

Thus, as applied to the instant case, the RO shall initially 
consider the additional evidence obtained by the Board when 
it undertook additional development of the case.  

In that regard, the Board calls the RO's attention to the 
fact that not all of the additional development undertaken by 
the Board was accomplished.  Specifically, the examiners in 
the VA orthopedic and neurological examinations did not 
address the questions as to whether the veteran currently 
suffers from a low back disorder and chronic post-trauma 
syndrome and, if so, whether such are as likely as not the 
result of the veteran's active military service.  The veteran 
should therefore be afforded examinations to address this 
omission.  

The Board has considered the revision to the regulations 
allowing the Board to develop evidence and address questions 
not previously considered by the RO.  See Board of Veterans' 
Appeals: Obtaining Evidence and Curing Procedural Defects 
Without Remanding, 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) 
(codified at 38 C.F.R. § 19.9(a)(2) (2002)).  However, in 
light of the above, it is the Board's opinion that a remand 
is required.  

Finally, the Board notes that the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), was signed into law during the pendency of the 
veteran's appeal.  The VCAA essentially enhances the VA's 
obligation to notify him about his claims (i.e., what 
information or evidence is required to grant his claim) and 
to assist him to obtain evidence for his claims.  

In readjudicating the claims, the RO must ensure compliance 
with the notice and duty to assist provisions contained in 
the VCAA, to include sending any additional letters to the 
veteran as deemed appropriate.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  

In that regard, the RO must ensure that the veteran has been 
notified of what information or evidence was needed from him 
and what the VA has done and will do to assist him in 
substantiating his claims.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Further, the RO must also ensure that 
the veteran has been afforded the requisite time and 
opportunity to respond, in accordance with statutory law.  

The Board notes that, in a June 2001 letter, the RO did 
apprise the veteran of the redefined obligations of the VA as 
contained in the VCAA.  The RO also notified the veteran of 
the evidence already received in connection with his appeal 
and what evidence or information was still needed from him.  

It does not appear, however, that the RO clearly stated what 
VA will do to assist him in substantiating his claims.  
Quartuccio, supra.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The veteran should be afforded VA 
examinations in orthopedics, to determine 
the current nature and etiology of any low 
back disorder, and in neurology, to 
ascertain the current nature and etiology 
of any chronic post-trauma syndrome 
(including claimed residuals of head 
injury).  The claims folder should be made 
available to and reviewed by the examiners 
in conjunction with the examinations.  The 
orthopedic examiner should specifically 
comment as to whether any low back 
disorder is as likely as not the result of 
some incident or incidents of the 
veteran's period of active service.  The 
neurology examiner should specifically 
comment as to whether any chronic post-
trauma syndrome symptomatology is as 
likely as not the result of the veteran's 
active service, as opposed to post-
service, nonservice-related trauma.  

2.  The RO must review the claims file and 
take appropriate steps to ensure that all 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, is 
completed.  This includes the issuance of 
any additional letters to the veteran, as 
deemed appropriate, in regard to notifying 
him of what information or evidence was 
needed from him and what the VA has done 
and will do to assist him in 
substantiating his claims.  The veteran 
must be afforded the requisite time, 
mandated by 38 U.S.C. § 5103(b), in which 
to respond to any notices.  

3.  Thereafter, the RO should readjudicate 
the veteran's claims for service 
connection.  If the decision remains 
adverse to the veteran, the RO should 
provide him with a Supplemental Statement 
of the Case and the opportunity to respond 
thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The veteran 
has the right to submit additional evidence and argument on 
the matters the Board has remanded to the RO.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  


	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




